                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

JON ROBERT OLIVER,

         Plaintiff,
                                                      CIVIL ACTION NO.
v.
                                                       5:19-cv-00033-TES
ADRIAN FORT,

       Defendant.

                          ORDER DISMISSING COMPLAINT



      Before the Court is pro se Plaintiff Jon Robert Oliver’s Motion to Vacate Complaint

[Doc. 5] which the Court construes as a motion to voluntarily dismiss the above-

captioned proceeding. In his motion, Plaintiff states that Defendant Adrian Fort, the

library administrator at Central State Prison, “has become acquiescent to current requests

for material and thus has amended his errors.” [Doc. 5, at p. 1]. Under the Federal Rules

of Civil Procedure, Plaintiff may voluntarily dismiss his Complaint without prejudice as

a matter of right. See Fed. R. Civ. P. 41(a)(1). Therefore, the Court GRANTS Plaintiff’s

Motion to Dismiss [Doc. 5] and DISMISSES this action without prejudice. Because the

Court dismisses this action, it also TERMINATES as moot Plaintiff’s pending Motion for

Leave to Proceed in Forma Pauperis [Doc. 2].

      SO ORDERED this 11th day of February, 2019.

                                                S/ Tilman E. Self, III
                                                TILMAN E. SELF, III, JUDGE
                                                UNITED STATES DISTRICT COURT
